DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6, 9, 13, 14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gaw (US 9610618).

Regarding claim 1, Gaw teaches an aircraft comprising:

a wing transition portion including wing hinge ribs (#720, left, Fig. 7B) and wing stub ribs (#720, right, Fig. 7B), respective ones of the wing hinge ribs coupled to corresponding respective ones of the wing stub ribs (coupled through #706, Fig. 7B); and
a tip transition portion including tip hinge ribs (#724), respective ends of the tip hinge ribs positioned between corresponding respective ones of the wing hinge ribs and the wing stub ribs (Fig. 7B).

Regarding claim 2, Gaw teaches the aircraft of claim 1, wherein at least a portion of the hinge provides a double-shear reaction (double shear through #732).

Regarding claim 3, Gaw teaches the aircraft of claim 2, wherein the portion of the hinge that is to provide the double-shear reaction includes a latch interface (#730/732/726).

Regarding claim 4, Gaw teaches the aircraft of claim 1, wherein the hinge is to provide a primary load path to transfer a load from the foldable wing portion to the fixed wing portion (connected via hinge, therefore it is the only load path).

Regarding claim 5, Gaw teaches the aircraft of claim 4, wherein the hinge provides a primary wing bending/spanwise load path and a stream/chord wise stiffening load path (connected by hinge, therefore it is the only load path).



Regarding claim 9, Gaw teaches the aircraft of claim 1, wherein the respective ones of the wing hinge ribs and wing stub ribs (#720) couple to corresponding respective ones of the tip hinge ribs (#724) along a latch interface (#732; see Fig. 7B).

Regarding claim 13, Gaw teaches a foldable aircraft wing, comprising:
a foldable wing tip (#702);
a fixed wing portion (#706); and
a hinge to rotatably couple the foldable wing tip to the fixed wing portion (#708), the hinge including:
	a wing transition portion including a first wing hinge rib (#720, right side, Fig. 7B), a second wing hinge rib (repeated structure, see Fig 2), a third wing hinge rib (repeated structure, see Fig 2), and a fourth wing hinge rib (repeated structure, see Fig 2), the wing transition portion further including a first wing stub rib coupled to the first wing hinge rib (#720, left side, Fig. 7B, coupled through #706), a second wing stub rib coupled to the second wing hinge rib (repeated structure, see Fig 2), a third wing rib stub coupled to the third wing hinge rib (repeated structure, see Fig 2), and a fourth stub hinge rib coupled to the fourth wing hinge rib (repeated structure, see Fig 2); and
	a tip transition portion including a first tip hinge rib (#724), a second tip hinge rib, a third tip hinge rib and a fourth tip hinge rib (repeated structure, see Fig 2), the first tip hinge rib coupled to the first wing hinge rib and the first hinge stub rib (Fig. 7B, coupled at #732 and #708), the second tip hinge rib coupled to the second wing hinge rib and the second hinge stub rib, the third tip hinge rib 

Regarding claim 14, Gaw teaches the foldable aircraft wing of claim 13, wherein at least one of the first wing hinge rib, the second wing hinge rib, the third wing hinge rib, the fourth wing hinge rib, the first tip hinge rib, the second tip hinge rib, the third tip hinge rib, and the fourth tip hinge rib includes a hinge pin aperture that aligns to receive a hinge pin assembly at a hinge interface (#708, see Fig. 7A). 

Regarding claim 16, Gaw teaches the foldable aircraft wing of claim 13, wherein at least one of the first wing stub rib, the second wing stub rib, the third wing stub rib, the fourth wing stub rib, the first tip hinge rib, the second tip hinge rib, the third tip hinge rib, and the fourth tip hinge rib includes a hinge pin aperture that aligns to receive a hinge pin assembly at a hinge interface (#708, see Fig. 7A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gaw (US 9610618) as applied to claim 13 above, and further in view of Whitlock (US 9701392).



Regarding claim 19, Gaw, as modified, teaches the foldable aircraft wing of claim 18.  Whitlock further teaches wherein the first stop pad is to engage the second stop pad when the foldable aircraft wing is in an unfolded position (Fig. 4), engagement between the first and second stop pads to provide a load path between the foldable wing tip and the fixed wing portion (column 5, lines 5-10).

Allowable Subject Matter
Claims 7, 8, 10-12, 15, and 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 20 and 21 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Horwood (US 20220024559) and Good (US 9211946) shows an abutment feature for preventing rotation on a foldable winglet. 
Brakes (US 11077932) shows a latch with double shear attachment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON ELIZABETH DITTNER whose telephone number is (571)270-7273. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571)272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.E.D./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647